Order unanimously reversed and matter remitted to Onondaga County Court for a hearing in accordance with the memorandum. Memorandum: The petition alleges that defendant entered a plea of guilty because of coercion and duress in the office of a District Attorney, and he is entitled to a hearing on that issue. (Appeal from order of Onondaga County Court denying, without a hearing, motion to vacate a judgment of conviction for murder, second degree, rendered April 28, 1955.) Present — Williams, P. J.. Bastow, Goldman, Henry and Marsh, JJ.